--------------------------------------------------------------------------------

EXHIBIT 10.8




[LINCOLN EDUCATIONAL SERVICES CORPORATION LETTERHEAD]




January 14, 2009




Mr. Cesar Ribeiro
c/o Lincoln Educational Services Corporation
200 Executive Drive, Suite 340
West Orange, New Jersey 07052


Dear Cesar:


Reference is made to the Employment Agreement dated as of February 1, 2007 (the
“Employment Agreement”), between Lincoln Educational Services Corporation, a New
Jersey corporation (the “Company”) and you.  Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Employment
Agreement.  It is our mutual intention to amend the Employment Agreement as set
forth below, and accordingly, the parties hereto agree as follows:


1.             Section 2.1 of the Employment Agreement is hereby deleted in its
entirety and the following inserted in its place:


“2.1           Position and Duties.  The Company hereby continues to employ the
Executive, and the Executive agrees to serve, as Senior Vice President and Chief
Financial Officer of the Company, upon the terms and conditions contained in
this Agreement.  The Executive shall report to the Chief Executive Officer of
the Company and perform duties and services for the Company commensurate with
the Executive’s position.  Except as may otherwise be approved in advance by the
Board of Directors of the Company (the “Board”) or the Compensation Committee of
the Board (the “Committee”), the Executive shall render his services exclusively
to the Company during his employment under this Agreement and shall devote
substantially all of his working time and efforts to the business and affairs of
the Company.”


2.             Section 2.2 of the Employment Agreement is hereby deleted in its
entirety and the following inserted in its place:


“2.2           Term of Employment.  The Executive’s employment under this
Agreement shall terminate on December 31, 2010, unless terminated earlier
pursuant to Section 5 or extended pursuant to Section 6.1 (the “Employment
Period”).”

 
 

--------------------------------------------------------------------------------

 

3.             Section 3.1 of the Employment Agreement is hereby deleted in its
entirety and the following inserted in its place:


“3.1           Base Salary.  Subject to the provisions of Sections 5 and 6, the
Executive shall be entitled to receive a base salary (the “Base Salary”) at a
rate of $315,000 per annum during the Employment Period, such rate to be
effective as of January 1, 2009.  Such rate may be adjusted upwards, but not
downwards, from time-to-time by the Board or the Committee, in their sole
discretion.  The Base Salary shall be paid in equal installments on a biweekly
basis or in accordance with the Company’s current payroll practices, less all
required deductions.  The Base Salary shall be pro-rated for any period of
service less than a full year.”


This letter agreement constitutes an amendment to all applicable provisions of
the Employment Agreement.  All of the other provisions of the Employment
Agreement, that are not modified hereunder, shall remain in full force and
effect.


Please confirm your agreement to the foregoing by signing the enclosed
counterpart copy of this letter in the space provided below and returning such
signed counterpart to the Company, whereupon, after full execution by both
parties, this letter will constitute an agreement between us.





   
Sincerely,
             
Lincoln Educational Services Corporation
                       
By:
/s/ David F. Carney
     
Name:
David F. Carney
   
Title:
Chairman & Chief Executive Officer
                   
Accepted and Agreed:
               
/s/ Cesar Ribeiro
       
Cesar Ribeiro
               
Date: January 19, 2009
     

 
 

--------------------------------------------------------------------------------